                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW MEXICO

TRINA K. CHANEZ,

         Plaintiff,

    v.                                                                            Civ. No. 18-291 KG/GJF

MEGAN J. BRENNAN, Postmaster
General, and the UNITED STATES,

         Defendants.

                                  INITIAL SCHEDULING ORDER

         The above-captioned cause has been assigned to this Court for scheduling, case

management, discovery and other non-dispositive motions. The Federal Rules of Civil Procedure,

as amended, as well as the Local Rules of the Court will apply to this lawsuit.

         The parties, appearing through counsel or pro se, will “meet and confer” no later than

November 28, 2018, to formulate a provisional discovery plan. FED. R. CIV. P. 26(f). The time

allowed for discovery is generally 120 to 180 days. The parties will cooperate in preparing a “Joint

Status Report and Provisional Discovery Plan” (“JSR”), which follows the sample JSR available

at the Court’s website. 1 The blanks for suggested/proposed dates are to be filled in by the parties.

Actual dates will be promulgated by order of the court shortly after entry of the JSR. Plaintiff is

ordered to file the JSR by December 5, 2018.

         Good cause must be shown and the Court’s express and written approval obtained for any

modification of the dates in the scheduling order that issue from the JSR.

         Initial disclosures under Federal Rule of Civil Procedure 26(a)(1) shall be made within

fourteen (14) days of the meet-and-confer session.


1
  Please visit the Court’s web site at www.nmcourt.fed.us to download the standardized “Joint Status Report and
Provisional Discovery Plan” form.

                                                      1
           A Rule 16 scheduling conference will be conducted by telephone on December 12, 2018,

at 2:30 PM. Parties shall call Judge Fouratt’s “Meet Me” line 2 at (505) 348-2695 to be connected

to the proceedings.

           At the Rule 16 scheduling conference, counsel will be prepared to discuss discovery needs

and scheduling, all claims and defenses, the use of scientific evidence and whether a Daubert 3

hearing is needed, initial disclosures, and the time of expert disclosures and reports under Federal

Rule of Civil Procedure 26(a)(2). We will also discuss settlement prospects and alternative dispute

resolution possibilities and consideration of consent pursuant to 28 U.S.C. § 636(c). Counsel

should also be prepared to discuss whether either Defendant is required to answer Counts V

and VI of the Amended Complaint [see ECF No. 17] and whether, when, and how Plaintiff

intends to challenge the United States Attorney’s certification relating to course and scope

of employment of Heath Hodges. Client attendance is not required.

           Pre-trial practice in this case shall be in accordance with the foregoing.

           IT IS SO ORDERED.




                                                     ________________________________________
                                                     THE HONORABLE GREGORY J. FOURATT
                                                     UNITED STATES MAGISTRATE JUDGE




2
  For the convenience of the parties, the Court will conduct many hearings and conferences by telephone. The Court's
teleconference line has a limited number of external connections. Therefore, by default, each side may use a maximum
of two telephone lines from which to call in. If unanimous, the parties may agree to a different division. If a side
wishes to have more people participate than they have available connections, they may have persons share one
telephone via a speakerphone or set up a separate teleconference that they then connect to the Court's line.
3
    Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).

                                                         2
